BLACKMAR, Judge,
dissenting.
The principal opinion is manifestly in conflict with Osborne v. Owsley, 264 S.W.2d 332 (Mo. banc 1954), which holds that the one-year statute of limitations contained in § 541.210, RSMo 1949, had no application to proceedings in criminal contempt. Nothing in the language of the present statute of limitations for misdemeanors, § 556.036.2(2), RSMo 1986, indicates that the legislature intended the section to apply to contempt actions.
The statutes on contempt (§§ 476.110 through 476.150) are of a kind which recognize and confirm the contempt power, rather than seeking to limit or to restrict it.1 These statutes are of long standing and were in place when Osborne v. Owsley, supra, was decided. Nothing in that opinion shows that the Court gave any attention at all to the distinction between the acts of contempt enumerated in § 476.110, and those which cannot be fitted into one of the five paragraphs of the section. So Osborne v. Owsley is in point on the issue of limitations. Under the reasoning of the principal opinion, offenses which come within the express language of the statute are subject to one period of limitation whereas offenses not specifically defined in the statute are subject to another undefined period of limitation. This is not a desirable situation.
I would agree that there should be some time limitation on the power of a court to punish for contempt. One possible way for defining a limitation period would be that used by the federal courts following Gompers v. United States, 233 U.S. 604, 34 S.Ct. 693, 58 L.Ed. 1115 (1914) — that is, to borrow an analogous statute of limitations from the body of statutory law. Osborne v. Owsley, supra, apparently rejected this expedient, and I see no reason to depart from that holding. The alternative is to apply the concept of laches, so as to preclude contempt convictions when there has been unreasonable delay. I am confident of the ability of our courts, subject to the supervisory authority of this Court, to apply the doctrine of laches on a case-by-case basis.
Here the facts were brought out during the hearing on the motion for new trial. The respondent did not go forward with the contempt proceedings until after he had *573disposed of the principal case by sustaining the defendant’s motion for new trial. The petitioners were fully aware of the material facts, and quite able to present their defenses. The trial judge clearly felt that he should wait until he could determine what damage had been caused by the disobedience. Some of us might have proceeded in a different manner, but I cannot find his decision arbitrary or unreasonable. It is unfortunate if he is to be stripped of his power, so that a flagrant act of contempt goes unpunished, when neither the governing statutes nor our prior decisions call for this drastic action. There may also be harmful consequences for the judicial system if we restrict our inherent powers unnecessarily. It is quite possible that matters which should be punished as contempt may not be discovered within one year.
This is not an appropriate case for discussion of the legislature’s power to define or limit the contempt authority of the courts, because no such limitation has been attempted. The question, properly conceived, is whether we should borrow the misdemeanor statute of limitations in determining what limitations should apply to contempt actions. My answer, for the reasons outlined, is in the negative.
I believe that the respondent did not exceed his jurisdiction by reason of lapse of time. It follows that the absolute rule of prohibition is not properly issued on the ground assigned. There may be other defects in the proceedings which could be reviewed on writ of prohibition or habeas corpus, but the principal opinion does not discuss these and so I do not reach them. I would quash the preliminary rule without prejudice to the determination of other issues in a habeas corpus proceeding.

. Dale v. State, 198 Ind. 110, 150 N.E. 781, 784[4] (1926); In Re Huff, 352 Mich. 402, 91 N.W.2d 613, 619[6] (1958); In Re Grand Jury Proceedings, 384 Mich. 24, 179 N.W.2d 383, 389 (1970); State v. Shumaker, 200 Ind. 716, 164 N.E. 408, 410 (1928).